[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
It is hereby ordered that the plaintiff, Eugene Bakkala, be reinstated to the position he held with the defendant, Connecticut College, prior to his termination, within twenty-one (21) days of the judgment in this case. Such reinstatement shall put the plaintiff in the same pay and benefit status he would have enjoyed had the defendant not terminated him. The plaintiff, when reinstated, shall receive all pay and benefit increases he would have received had he not been terminated.
Hurley, J.